DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathon Webb on 01/03/22.
The application has been amended as follows: 
Claims 11-20 have been cancelled.
21. (Currently Amended) The endoprosthesis delivery system of claim 1, wherein the end cap further includes a raised surface feature operable to frictionally engage an adjacent structure 

Reasons for Allowance
Claims 1-10 and 21-27 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an endoprosthesis delivery system that includes the combination of recited limitations in claim 1 and 27.
Concerning claim 1, previously cited prior art reference Newell discloses (Fig. 1) an endoprosthesis delivery system (100) comprising: an elongate member (160); a tubular endoprosthesis (200) comprising a distal edge (204) and being disposed about the elongate member (Par. 0120); an end cap (180) having a distal end (182) and a proximal end [i.e. proximal end of element 400], and being positioned such that the proximal end of the end cap is adjacent to the distal edge of the endoprosthesis (Par. 0145 & 0180); a covering member (110) at least partially covering and constraining the endoprosthesis to a delivery diameter (Par. 0120), and the covering member extending over at least a 
In the same field of endeavor, previously cited prior art reference Sullivan teaches (Fig. 2A) a material (30A & 138) surrounding at least a portion of an elongate member (32), the material being radially compressible in a z-axis, the z-axis being defined through a thickness of the material, the material being collocated with a tubular endoprosthesis (34) at a distal edge [i.e. distal end (15)] of the tubular endoprosthesis (Col. 5, lines 59-67 & Col. 6, lines 1-23). 
Prior art reference Armstrong teaches (Figs. 1 & 4) a covering member (10) comprising a plurality of fibers (26, 28, 30, 32). However, Armstrong fails to teach wherein at least one fiber of the plurality of fibers compresses and is partially embedded into the material when constraining the tubular endoprosthesis.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore a teaching reference with this missing limitation could not be found.
Concerning claim 27, prior art references stated above fail to teach wherein a gap between the end cap and the distal edge of the tubular endoprosthesis is less than a diameter of the flexible element.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because the distal cover covers the distal edge of the tubular endoprothesis to prevent friction between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771